EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 11, 2007,
by and among China-Biotics, Inc., a Delaware corporation, with headquarters
located at No. 999 Ningqiao Road, Jingiao Export Processing Zone, Pudong,
Shanghai, China 201206 (the ”Company”), and Pope Investments II LLC, a Delaware
limited liability company (“Buyer”) with headquarters located at 5100 Poplar
Avenue, Suite 805, Memphis, Tennessee 38137.


WHEREAS:
 
A. In connection with the Investment Agreement by and between the Company and
Buyer dated even date herewith (the “Investment Agreement”), the Company has
agreed, upon the terms and subject to the conditions set forth in the Investment
Agreement, to issue and sell to Buyer a promissory note convertible into shares
(the “Common Shares”) of the Company's common stock, par value $0.001 per share
(the “Common Stock).
 
B. To induce the Buyer to execute and deliver the Investment Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
 
1. Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Investment Agreement. As used in this
Agreement, the following terms shall have the following meanings:
 
a. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of Delaware are authorized or required by
law to remain closed.
 
b. “Buyer” means a Buyer or any transferee or assignee thereof to whom a Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 8.
 
c. “Closing Date” shall have the meaning set forth in the Investment Agreement.
 
d. “Effective Date” means the date the Registration Statement is declared
effective by the SEC.
 
e. “Effectiveness Deadline” means December 31, 2008.
 
f. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
g. “Previous Registration Rights Agreement” means that certain Registration
Rights Agreement dated March 22, 2006, by and among the Company and the other
parties thereto.
 

--------------------------------------------------------------------------------


 
h. “register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
i. “Registrable Securities” means (i) the Common Shares, (ii) any capital stock
of the Company issued or issuable with respect to the Common Shares as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise, without regard to any limitations on conversion of the promissory
notes purchased by the Buyer under the Investment Agreement, and (iii) any
Guarantee Shares (as defined in the Investment Agreement) which the Buyer may
acquire pursuant to the Guarantee or Pledge Agreement, as those terms are
defined in the Investment Agreement.
 
j. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
k. “Required Holders” means the holders of at least a majority of the
Registrable Securities.
 
l. “Required Registration Amount” means the sum of (i) the number of Common
Shares issued, and (ii) 150% of the number of Note Shares issued and issuable
pursuant to the Notes as of the trading day immediately preceding the applicable
date of determination, all subject to adjustment as provided in Section 2(e).
 
m. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.
 
n. “SEC” means the United States Securities and Exchange Commission.
 
All terms that are defined hereinabove shall refer to their respective meanings
in the Previous Registration Rights Agreement
 
2. Registration.
 
a. Mandatory Registration; Additional Registrations. As soon as practicable
after the date hereof the Company shall file with the SEC, a Registration
Statement on Form SB-2 covering the resale of all of the Registrable Securities.
In the event that Form SB-2 is unavailable for such a registration, the Company
shall use such other form as is available for such a registration on another
appropriate form reasonably acceptable to the Required Holders, subject to the
provisions of Section 2(e). The Registration Statement prepared pursuant hereto
shall register for resale at least the number of shares of Common Stock equal to
the Required Registration Amount determined as of date the Registration
Statement is initially filed with the SEC. The Company shall use commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC as soon as practicable, but in no event later than the Effectiveness
Deadline. By 9:30 am Pacific Time on the Business Day following the Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
1933 Act, the final prospectus to be used in connection with sales pursuant to
such Registration Statement. The Company and Buyer hereby acknowledge that in
accordance with Rule 415 of the 1933 Securities Act (“Rule 415”), the Company
may not be allowed to register all of the Registrable Securities in the
Registration Statement. If this occurs, the Company, upon Buyer’s request, shall
be required to file additional Registration Statements to include any of the
Registrable Securities that were not registered in the Registration Statement,
provided that such Registrable Securities can be registered at such time to
comply with Rule 415. In addition, if any of the Registrable Securities have not
been registered in the Registration Statement or additional Registration
Statements and the Company is undertaking a Registration Statement on Form SB-2
(or a similar form), the Buyer shall be provided with notice of the filing of a
Registration Statement ten (10) days prior to such filing and given the
opportunity to request the inclusion of any Registrable Securities that have not
previously been registered in a Registration Statement, provided that such
Registrable Securities can be registered at such time to comply with Rule 415.
 
2

--------------------------------------------------------------------------------


 
b. Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated to the Buyer. In
the event that the Buyer sells or otherwise transfers any of the Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor. In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holders on the Closing Date.
 
c. Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review any registration pursuant to
this Section 2 (“Legal Counsel”), which shall be Wells, Moore, Simmons &
Hubbard, PLLC or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company's obligations under this Agreement.
 
d. Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement or any Buyer's allocated portion of the
Registrable Securities pursuant to Section 2(b), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the Required Registration Amount as of the trading day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15)
Business Days after the necessity therefor arises. The Company shall use
commercially reasonable efforts to cause such amendment and/or new Registration
Statement to become effective as soon as practicable following the filing
thereof. For purposes of the foregoing provision, the number of shares available
under a Registration Statement shall be deemed “insufficient to cover all of the
Registrable Securities” if at any time the number of shares of Common Stock
available for resale under the Registration Statement is less than the product
determined by multiplying (i) the Required Registration Amount as of such time
by (ii) 0.90. The calculation set forth in the foregoing sentence shall be made
without regard to any limitations on the conversion of the Notes, if any, and
such calculation shall assume that the Notes are then convertible for shares of
Common Stock at the then prevailing Conversion Price (as determined in
accordance with the Notes).
 
3. Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2 the Company will use commercially resonable
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:
 
a. The Company shall submit to the SEC, within five (5) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request. The Company shall
keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Buyer may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act and is not otherwise prohibited by the SEC or any statute, rule,
regulation or other applicable law from selling any such Registrable Securities
pursuant to such Rule or (ii) the date on which the Buyer shall have sold all of
the Registrable Securities covered by such Registration Statement (the
“Registration Period”). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading, except for information
provided by Buyer.
 
3

--------------------------------------------------------------------------------


 
b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-QSB, Form 10-KSB or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.
 
c. The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-KSB, and Reports on Form 10-QSB and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects. The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably withheld. The
Company shall furnish to Legal Counsel, without charge, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by the Buyer, and all
exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto, if requested by the Buyer. The Company shall
reasonably cooperate with Legal Counsel in performing the Company's obligations
pursuant to this Section 3.
 
d. The Company shall furnish to the Buyer, without charge, (i) promptly after
the same is prepared and filed with the SEC and if requested by the Buyer, at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by the Buyer, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, ten (10)
copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as the Buyer
may reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Buyer may reasonably request from time
to time in order to facilitate the disposition of the Registrable Securities
owned by the Buyer.
 
e. The Company shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Buyer of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and Buyer of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
4

--------------------------------------------------------------------------------


 
f. The Company shall notify Legal Counsel and Buyer in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and Buyer (or such other number of copies as Legal
Counsel or Buyer may reasonably request). The Company shall also promptly notify
Legal Counsel and Buyer in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Legal Counsel and Buyer by facsimile on
the same day of such effectiveness and by overnight mail), (ii) of any request
by the SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company's reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.
 
g. The Company shall use commercially reasonable efforts to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement, or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify Legal Counsel and Buyer of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
 
h. The Company shall use its commercially reasonable efforts to (i) cause all of
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) if,
despite the Company's efforts to satisfy, the preceding clause (i), to use
commercially reasonable efforts to arrange for at least two market makers to
register with the National Association of Securities Dealers, Inc. (“NASD”) as
such with respect to such Registrable Securities. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section
3(i).
 
i. The Company shall cooperate with the Buyer and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Buyers may reasonably
request and registered in such names as the Buyers may request.
 
j. If requested by the Buyer, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Buyer reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Buyer holding any Registrable
Securities.
 
k. The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
5

--------------------------------------------------------------------------------


 
l. Within five (5) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Buyers whose
Registrable Securities are included in such Registration Statement) confirmation
that such Registration Statement has been declared effective by the SEC in the
form attached hereto as Exhibit A or such other form suitable for notification
 
m. Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the filing of or suspend the effectiveness
pending such disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the good faith opinion of
the Board of Directors of the Company and its counsel, in the best interest of
the Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”); provided, that the Company shall promptly (i) notify the Buyer
in writing of the existence of material, non-public information giving rise to a
Grace Period (provided that in each notice the Company will not disclose the
content of such material, non-public information to the Buyer) and the date on
which the Grace Period will begin, and (ii) notify the Buyer in writing of the
date on which the Grace Period ends; and, provided further, that no Grace Period
shall exceed thirty (30) consecutive days and during any three hundred sixty
five (365) day period such Grace Periods shall not exceed an aggregate of ninety
(90) days and the first day of any Grace Period must be at least five (5)
trading days after the last day of any prior Grace Period (each, an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Buyer receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Buyer receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of the Buyer in accordance
with the terms of the Investment Agreement in connection with any sale of
Registrable Securities with respect to which the Buyer has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the applicable Registration Statement (unless an exemption from such prospectus
delivery requirements exists), prior to the Buyer's receipt of the notice of a
Grace Period and for which the Buyer has not yet settled.
 
n. The Company shall, upon reasonable notice and during normal business hours,
make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter (but not more than one firm of counsel to each of such
sellers and underwriters) all financial and other records, pertinent corporate
documents and properties of the Company, in each case, reasonably required to
conduct due diligence or otherwise in connection with an underwritten offering,
and use its commercially reasonable efforts to cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement; provided, however, that
information that the Company advises any such person is confidential shall not
be disclosed unless such person signs a confidentiality agreement reasonably
satisfactory to the Company.
 
o. From and after the date of this Agreement until the termination of this
Agreement, the Company shall not, without the prior written consent of the
Required Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company giving such holder or prospective holder any
registration rights, the terms of which are more favorable than the registration
rights granted to the Buyers hereunder without also giving the Buyers such
greater rights.
 
4. Obligations of the Buyer.
 
a. At least five (5) Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify the Buyer in writing of the
information the Company requires from such Buyer if such Buyer elects to have
any of such Buyer's Registrable Securities included in such Registration
Statement. It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Buyer that such Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
 
6

--------------------------------------------------------------------------------


 
b. The Buyer, by such Buyer's acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Buyer has notified the Company in writing of such Buyer's
election to exclude all of such Buyer's Registrable Securities from such
Registration Statement.
 
c. In the event there is any delay the provision of information reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, the Effectiveness Deadline shall be extended
by a number of days equal to the duration of such delay.
 
d. The Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Buyer will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Buyer's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
the Buyer in accordance with the terms of the Investment Agreement in connection
with any sale of Registrable Securities with respect to which the Buyer has
entered into a contract for sale prior to the Buyer's receipt of a notice from
the Company of the happening of any event of the kind described in Section 3(g)
or the first sentence of 3(f) and for which the Buyer has not yet settled.
 
e. The Buyer covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
5. Expenses of Registration.
 
All reasonable expenses, incurred by the Company in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company.
 
6. Indemnification and Contribution.
 
a. In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless, to the full extent permitted by law, Buyer, the directors, officers,
managers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls the Buyer within the meaning of the 1933 Act or the
1934 Act (each, a “Buyer Indemnitee”), with respect to any registration,
qualification, listing or compliance effected pursuant to this Agreement against
any losses, claims, damages, liabilities and expenses, joint or several, to
which Buyer may become subject under the Securities Act, the 1934 Act, or other
federal and state laws or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any registration statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in light of the circumstances under which they were
made) not misleading, and will pay or reimburse each Buyer Indemnitee for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company (i) will not be liable in any such case if
and to the extent that (A) any such loss, claim, damage liability or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by any Buyer Indemnitee or any other shareholder holding Registrable Securities
for use in such registration statement, prospectus, amendment or supplement, or
(B) in respect to such untrue statement or alleged untrue statement or omission
or alleged omission with respect to which such loss, claim, damage, liability or
expense directly relates, the final prospectus for such registration statement
corrected in all material respects such untrue statement or alleged untrue
statement or omission or alleged omission and notice regarding the public
availability of such final prospectus was sent or given to or on behalf of any
Buyer Indemnitee (or otherwise delivered in accordance with applicable law or
regulation) at or prior to the confirmation of the sale of Registrable
Securities of such Shareholder, and (ii) will not be liable for amounts paid in
settlement of any such loss, claim, damage, liability, expense or action if such
settlement is effected without the consent of the Company, such consent not to
be unreasonably withheld or delayed.
 
7

--------------------------------------------------------------------------------


 
b. In the event of a registration of any Registrable Securities under the 1933
Act pursuant to this Agreement, each Buyer Indemnitee will indemnify and hold
harmless the Company, each person, if any, who controls the Company, any
underwriter retained by the Company and their respective directors, officers,
employees, advisors, agents and affiliates against all losses, claims, damages,
liabilities and expenses, joint or several, to which the Company or such other
person may become subject under the 1933 Act, the 1934 Act or other federal or
state laws or otherwise, but only insofar as such losses, claims, damages or
liabilities (or actions in respect thereof), arise out of or are based upon an
untrue statement or alleged untrue statement or omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, made in reliance upon and in conformity
with information pertaining to such Buyer Indemnitee furnished to the Company by
such Shareholder for use in such registration statement under which such
Registrable Securities were registered under the 1933 Act pursuant to this
Agreement, or in any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, and will pay or reimburse the
Company and each such other person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that (i) the liability of
such Buyer Indemnitee hereunder shall be limited to the greater of (a) the
proportion of any such loss, claim, damage, liability or expense which is equal
to the proportion that the public offering price of the shares of Registrable
Securities sold by such Buyer Indemnitee under such registration statement bears
to the total public offering price of all securities sold thereunder and (b) the
amount of gross proceeds received by such Buyer Indemnitee in the offering
giving rise to such liability, and (ii) such Buyer Indemnitee shall not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of such Buyer
Indemnitee, such consent not to be unreasonably withheld or delayed.
 
c. Promptly after receipt by an indemnified party hereunder of written notice of
any claim or the commencement of any action or proceeding, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the failure to so notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 6 and shall only relieve it from any liability which it may have to such
indemnified party under this Section 6 if and to the extent the indemnifying
party is materially prejudiced by such omission. In case any such action shall
be brought against any indemnified party and the indemnified party shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 6 for any legal or other professional expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have been advised by counsel in writing that there are reasonable defenses
available to it which are different from or additional to those available to the
indemnifying party, the indemnified party shall have the right to select a
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable fees and expenses of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party; provided, further, that in no event shall
the indemnifying party be responsible for the fees and expenses of more than one
such separate counsel. No indemnifying party, in the defense of any such claim
or litigation against an indemnified party, shall consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation, unless
such indemnified party shall otherwise consent in writing, which consent shall
not be unreasonably withheld or delayed. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, except as
expressly provided above.
 
8

--------------------------------------------------------------------------------


 
d. If the indemnification provided for in this Section 6 is for any reason held
by a court of competent jurisdiction to be unavailable to an indemnified party
in respect of any claims referred to therein, then the indemnifying party, in
lieu of indemnifying such indemnified party thereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such claims (i)
in such proportion as is appropriate to reflect the relative benefits received
by the indemnifying party and the indemnified party, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the indemnifying party and
the indemnified party in connection with the action or inaction which resulted
in such claims, as well as any other relevant equitable considerations. In
connection with any registration of the Company’s securities, the relative
benefits received by the indemnifying party and the indemnified party shall be
deemed to be in the same respective proportions that the net proceeds from the
offering (before deducting expenses) received by the indemnifying party and the
indemnified party, in each case as set forth in the table on the cover page of
the applicable prospectus, bear to the aggregate public offering price of the
securities so offered. The relative fault of the indemnifying party and the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to pursuant to the law.
 
7. Reports Under the 1934 Act.
 
With a view to making available to the Buyer the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Buyers to sell securities of the Company to
the public without registration (“Rule 144”), the Company agrees to:
 
a. make and keep public information available, as those terms are understood and
defined in Rule 144;
 
b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and
 
c. furnish to the Buyer so long as Buyer owns Registrable Securities, promptly
upon request, (i) a written statement by the Company, if true, that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and such other reports and documents so filed by the Company, and (iii) such
other information as may be reasonably requested to permit the Buyers to sell
such securities pursuant to Rule 144 without registration.
 
8. Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the Buyer
to any transferee of all or any portion of such Buyer's Registrable Securities
if: (i) the Buyer agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the 1933
Act and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Investment Agreement.
 
9

--------------------------------------------------------------------------------


 
9. Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon the Buyer and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
10. Miscellaneous.
 
a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.
 
b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to Company (prior to consummation of the transactions contemplated by the
Exchange Agreement): 


No. 999 Ningqiao Road
Jinqiao Export Processing Zone
Pudong, Shanghai 201206
People’s Republic of China
Telephone: (86 21) 5834 9748
Facsimile: (86-21) 5031 0691
Attention:  Song Jinan
 
with a copy to:
 
Kirkpatrick & Lockhart Preston Gates Ellis, LLP
925 Fourth Avenue, Suite 2900
Seattle, Washington 98104
Telephone:  (206) 370-7679
Facsimile:  (206) 370-6240
Attention:  Eric Simonson


If to the Buyer:


10

--------------------------------------------------------------------------------


 
Pope Investments LLC
5100 Poplar Avenue, Suite 805
Memphis, Tennessee 38137
Telephone: (901) 763-4001
Facsimile: (901) 763-4229
Attention: William P. Wells, Manager


with a copy to:
 
Wells, Moore, Simmons & Hubbard, PLLC
Highland Bluff North, Suite 200
4450 Old Canton Road
Jackson, Mississippi 39211
Telephone:  (601) 354-5400
Facsimile:  (601) 355-5850
Attention:  R. Nash Neyland, Esq.
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Delaware
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
e. This Agreement, the other Transaction Documents (as defined in the Investment
Agreement) and the instruments referenced herein and therein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.
 
11

--------------------------------------------------------------------------------


 
f. Subject to the requirements of Section 8, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j. All consents and other determinations required to be made by the Buyer
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.
 
k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
m. (i) The Company agrees that any document may be effectively served on it in
connection with any action, suit or proceeding in the United States by service
on its registered agent in the State of Delaware.
 
(ii) Any document shall be deemed to have been duly served if marked for the
attention of the agent at its address as set forth in this Section 10(m) or such
other address in the United States as may be notified to the party wishing to
serve the document and (a) left at the specified address if its receipt is
acknowledged in writing; or (b) sent to the specified address by post,
registered mail return receipt requested. In the case of (a), the document will
be deemed to have been duly served when it is left and signed for. In the case
of (b), the document shall be deemed to have been duly served when received and
acknowledged.
 
(iii) If the Company's agent at any time ceases for any reason to act as such,
the Company shall promptly appoint a replacement agent having an address for
service in the United States and shall promptly notify Buyer at such time of the
name and address of the replacement agent. Failing such appointment and
notification, the holders of a majority of the Common Shares (as defined in the
Investment Agreement) at such time shall be entitled by notice to such the
Company's to appoint a replacement agent to act on the Company's behalf. The
provisions of this Section 10(m) applying to service on an agent apply equally
to service on a replacement agent.
 
n. Currency. As used herein, “Dollar”, “US Dollar” and “$” each mean the lawful
money of the United States.
 
[Signature Page Follows]
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

       
COMPANY:
     
CHINA-BIOTICS, INC.
 
   
   
    By:   /s/ Song Jinan  

--------------------------------------------------------------------------------

Name:   Song Jinan  
Title:    Chief Executive Officer

 
13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

       
BUYER:
     
POPE INVESTMENT II, LLC
By: Pope Asset Management, LLC
Its: Manager
 
   
   
    By:   /s/ William P. Wells  

--------------------------------------------------------------------------------

Name:   William P. Wells  
Title:    Manager

 
14

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
Computershare Trust Company, Inc.
350 Indiana Street, Suite 800
Golden, Colorado 80401
 
Attention:


Re: China-Biotics, Inc.
 
Ladies and Gentlemen:
 
[We are][I am] counsel to China-Biotics, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Investment Agreement (the “Investment Agreement”) entered into by and among the
Company and the Buyer named therein (the “Holder”) pursuant to which the Company
issued to the Holder promissory notes of the Company (“Notes”) convertible into
shares of the Company's common stock, par value $0.001 per share (the “Common
Stock”). Pursuant to the Investment Agreement, the Company also has entered into
a Registration Rights Agreement with the Holder (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon any one or more
conversions of the Notes, under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company's obligations under the Registration
Rights Agreement, on ____________ ___, 200_, the Company filed a Registration
Statement on Form SB-2 (File No. 333-_____________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names the Holder as a selling stockholder
thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC's staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holder pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company's Irrevocable Transfer Agent Instructions dated
____________________________2007.
 

        Very truly yours,       [ISSUER'S COUNSEL]  
   
   
    By:           CC: [LIST NAMES OF HOLDERS]    

 
15

--------------------------------------------------------------------------------


 